Title: To Thomas Jefferson from Thomas Lomax, 16 March 1805
From: Lomax, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Pt. Tobago Mar. 16. 1805.
                  
                  You will be pleased to excuse my troubleing you with this Address. It is made in behalf of my friend Mr. Humphrey B. Brooke, who is considered as one of the best Surveyors in our State. He will be thankful if there are any Appointments to be made in his Line, to any of our new Countries, to receive one. I can safely assert, that he would be found, fully adequate to any Business of the kind. If this should be the means of rendering him a Service, it will afford me great pleasure. I am with Sentiments of the highest Esteem,
                  Dr. Sir Yor. Mot. Obdt. Humbl. Servt.
                  
                     Tho. Lomax 
                     
                  
               